                          UNITED STATES DISTRICT COURT

                         WESTERN DISTRICT OF LOUISIANA

                                    MONROE DIVISION

 UNITED STATES OF AMERICA                          *    CRIMINAL NUMBER 3:18-cr-0321

 vs.                                               *    JUDGE TERRY A. DOUGHTY

 DERRICK ANTONIO HALL                              *    MAG. JUDGE KAREN L. HAYES

                                        JUDGMENT

          The Report and Recommendation of the Magistrate Judge having been considered, no

objections having been filed, and finding that same is supported by the law and the record in this

matter,

          IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant Derrick

Antonio Hall’s Motion to Suppress [Doc. No. 29] is DENIED.

          Monroe, Louisiana, this 30th day of April, 2019.




                                                       ______________________________
                                                       TERRY A. DOUGHTY
                                                       UNITED STATES DISTRICT JUDGE
